389 U.S. 216
88 S.Ct. 416
19 L.Ed.2d 422
GREYHOUND LINES, INC.v.UNITED STATES et al.
No. 555.
Supreme Court of the United States
October Term 1967.
December 4, 1967

Amos Mathews and Robert J. Bernard, for appellant.
Solicitor General Griswold, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Raymond M. Zimmet, for appellees the United States and others.
John L. Arrington, Jr., for appellee Missouri, Kansas & Oklahoma Coach Lines.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice DOUGLAS is of the opinion that probable jurisdiction should be noted.